 


113 HR 777 IH: ADA Notification Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 777 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Hunter (for himself, Mr. Westmoreland, Mr. Nunes, Mr. McClintock, Mr. Bentivolio, Mr. Denham, Ms. Castor of Florida, Mr. Calvert, Mr. Rohrabacher, Mr. Salmon, Mr. Rooney, and Ms. Jenkins) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title III of the Americans with Disabilities Act of 1990 to require a plaintiff to provide a defendant with an opportunity to correct a violation of such title voluntarily before the plaintiff may commence a civil action, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the ADA Notification Act of 2013.
2.Opportunity to correct alleged violation as condition on commencing civil actionSection 308(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)) is amended by adding at the end the following:

(3)Opportunity to correct alleged violation
(A)In generalA State or Federal court shall not have jurisdiction in a civil action that a plaintiff commences under paragraph (1), or under a State law that conditions a violation of any of its provisions on a violation of this title, unless—
(i)before filing a complaint alleging a violation of this title or such a State law, the plaintiff provides the defendant with a written notice of the alleged violation by registered mail;
(ii)the written notice identifies the facts that constitute the alleged violation, including the location where and the date on which the alleged violation occurred;
(iii)a remedial period of 90 days elapses after the date on which the plaintiff provides the written notice;
(iv)the written notice informs the defendant that the plaintiff is barred from filing the complaint until the end of the remedial period; and
(v)the complaint states that, as of the date on which the complaint is filed, the defendant has not corrected the alleged violation.
(B) Extension of remedial periodThe court may extend the remedial period by not more than 30 days if the defendant applies for such an extension.. 
 
